OPINION
MORRISON, Judge.
The offense is speeding; the punishment was assessed at $25.00 following a trial de novo in the District Court.
The State has filed a motion to dismiss the appeal since the fine was less than $100.00. The 18th. Legislature, by Tex. Laws 1883, ch. 35, at 24, diminished the criminal jurisdiction of the County Court of Comal County and vested the District Court with criminal jurisdiction theretofore vested in said County Court.
Appellant contends that this Court has jurisdiction to entertain this appeal because of Art. 4.03, Vernon’s Ann.C.C.P.
The question has been decided adversely to the appellant’s contention in Johnson v. State, 26 Tex.App. 395, 9 S.W. 611. There, the criminal jurisdiction of the County Court of San Augustine County had been diminished and placed in the District Court as in the case before us here. Our predecessor, the Court of Appeals held that the Court of Appeals was without jurisdiction to entertain an appeal from a de novo conviction in the District Court of San Augustine County for disturbing the peace with a fine of $5.00. See also Monroe v. State, 42 Tex.Cr.R. 277, 59 S.W. 545 and Nelson v. State, 33 Tex.Cr.R. 379, 26 S.W. 623.
The State’s motion is granted and the appeal is dismissed.